Citation Nr: 1644067	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-19 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing loss with chronic nonsuppurative otitis media with effusion (left ear condition), on a schedular basis.

2. Entitlement to a compensable rating for the left ear condition, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

These issues are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA ear conditions examination in May 2012.  The examination report indicates that an audiogram was also performed, but this report is not associated with the record.  Moreover, a November 2012 VA medical record indicates that an audiogram was conducted on November 17, 2012, but the results are not associated with the record.  A remand is necessary to obtain these records and recent treatment records. 

Since it has been four years since the Veteran's last VA audiological examination, and the Veteran has undergone several surgical procedures on his left ear during this time, the Board finds that another VA examination is necessary to assess the current severity of the Veteran's hearing loss on a schedular basis. 

Additionally, the evidence in this case suggests that the Veteran's ear condition causes symptoms that are not contemplated by the rating criteria governing hearing impairment, including a perforated tympanic membrane, popping, pain, fullness, and drainage.  The record also shows that his condition requires regular medical treatment such as tube placement and surgery, and the Veteran has contended that these medical visits and operations result in lost wages and missed work.  The Board finds these contentions credible and supported by the medical record, which shows regular complaint of and treatment for the service-connected ear condition.  Importantly, the Veteran's physician states that his condition will require further operations and treatment in the future.  

The Board finds that the Veteran's service-connected left ear condition potentially presents an exceptional disability picture that warrants referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any outstanding VA medical records from December 2013 to the present, as well as the May 2012 VA audiological examination report and November 17, 2012 audiological evaluation.

2. Thereafter, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected left ear hearing loss. 

3. Then, forward the Veteran's claim for a compensable rating for the service-connected left ear hearing loss to the Director, Compensation Service, for extraschedular consideration. 

4. After completion of the above, the Veteran's left ear condition claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




